PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/905,227
Filing Date: 26 Feb 2018
Appellant(s): Maresca et al.



__________________
David A. Jakopin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/10/2021.

2/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. The appellant argues (Appeal Brief page 5) “Piccolo fails to teach or suggest the preamble - "An equivalent risk method for determining the time until the next out-of-service internal inspection of an aboveground storage tank (AST) or an underground storage tank (UST) based on the integrity of the tank floor and an underlying survival probability distribution for tank survivals as a function of tank age"; “Thus, Piccolo will perform its test, and if the leak is detected, take the tank out of service, without any prediction of when the tank should be retested again.”
The Examiner answer to A. the examiner respectfully does not agree.
First, Piccolo does teach estimating residual life time within the applied standardized inspection such as API 653, which is a time-based technique. However, Piccolo implements an improved timing for the standardized inspection, wherein the improved time is the estimated “residual life” using statistical and mathematical approaches implemented within an improved algorithm known as C.I.A.E.T standing for Compulsorily Induced Acoustic Emission Technique [0048-0052] wherein such technique implements the mathematical and statistical approach disclosed by A. A Dzidziguri, L. SH Gavasheli. Piccolo refers to the mathematical and statistical details of such technique implemented in Russian patent N. RU 2191377, and such details are disclosed by “A. A Dzidziguri, L. SH Gavasheli, Mathematical description and analysis of statistical and dynamical characteristics of elastic-damping materials, Soobshenia ANGCCR, Tbilisi, Nl 988 page 41-44, the teachings of which are herein enclosed by reference.” [0025-0026]. See OA page 4. Such statistical determination of the residual life, provides a great Advantage over the conventional timing approach, such aspect will be explained in details in the following bullets.
Thus, based on the estimated residual time life, the next inspection cycle to be determined, i.e. if the estimated residual time life is X years as in [0089] table 1/ OA page 4, then the next scheduled time-based inspection has to be applied before the X years end, for example in 3 years as the given example of [0137] “suggesting a repetition of the control in 3 years”. i.e. the appellant’s allegation of performing testing if/when a leak is detected is Not correct.
Second, the aboveground/underground storage tank AST/UST are tested in Piccolo OA page 4 wherein the statistics determination is applied to determine possible leakage/ percentage of thickness and to estimate the residual time life. [0046-0048] “the mapping of the bottom of the tank of example 1 with the distribution of the percentages of residual thickness on the bottom itself”…. “the statistics of the number of discontinuity inside the tank”…. “due to corrosion of the bottom of the tank”, wherein such statistics are applied via C.I.A.E.T as in [0049-0052] and wherein residual time life to be estimated.
Third, the “C.I.A.E.T records and analyzes spectral densities of acoustic-emission signals” [0049-0050] and estimates the “residual life” [0052] based on the analyzed condition of the tank structure and “distribution of percentage of the residual thickness” [0046-0047] by implementing the statistical approaches to “estimate the residual life” [0051-0052]. The examiner referred to residual life determination in OA probability distribution” and explained that since the statistical determination includes an estimation to the residual life, thus the survival probability is a function of time and age.
Fourth, Piccolo [0003-0005] discloses the standardized approach API 653 which is a time-based approach used to inspect tanks, however, such approach is being implemented using the conventional way which has lots of disadvantages as disclosed in the background section. Hence Piccolo provides a better advanced approach that delivers an improved timing utilizing C.I.A.E.T [0025-0026] and [0048-0052] Piccolo refers to his improved approach C.I.A.E.T implemented by a defined statistical approach as explained in the First bullet, wherein the timing to be more accurate and effective as it is related to the estimated time residual, such improved approach reduces cost and fixes the problems before it’s too late, and overcomes the disadvantages disclosed in the background section.
Fifth, some excerpts are recited out of page 3-5 of the OA delivering citation and supporting the above explained subject matter provided in the Examiner answer First-Fourth (emphasis added): “[abstract] wherein the integrity of tank to be investigated via an inspection process. Moreover, [0004-0005] the inspection includes leakage detection of above ground tank as in [0004] and [0011] "bottom" reads on "floor"; and [0007] underground storage is disclosed i.e. this teaching is applicable on underground and above the ground tanks. Moreover, [0005] "API 653 employs "time based" approach as a tank inspection strategy, which means taking tanks out of service at set intervals" and the determination of the next inspection is applied "before the next inspection is carried out”. Also see [0025] "residual life time".”….. “Moreover, [0047] and [0132] wherein the statistics of possible leakage/ percentage of thickness is determined. One or ordinary skill in the art would contemplate that the statistic that shows the continuity of the thickness reads on "probability distribution" based on the definition of the function and wherein such statistical determination provides the remaining life of the [t]ank i.e. it is a function of time/age.” See, [0089-0090] table 1 and [0051-0052], [0091-0093] the age/years of residual life of the tank and its conditions are both applied within the determined data that is used to determine the status of the tank and wherein the statistical approach has been used. Also see [0137], [0177], [0182] and [0189] "residual”. Also see [0005-0007] "time based" approach as a tank inspection strategy, which means taking tanks out of service at set intervals." See [0025] as the time determination in terms of the tank age is applied, thus one of ordinary skill in the art would contemplate and expect that the statistical approach is a function of tank age. …….. ([0025-0026] and [0051-0052] as the determination of remaining tank life reads on "passing result". Also see [0137] as the tank to be used for the next 3 years and the test to be repeated then, i.e. the tank has passed the current test, also see [0177] and [0182])….. ([0153-0156], [0177] and [0182] wherein the residual life that indicates [[a]] [the] predicted years to that tank remaining life is determined, and wherein such determination involves on statistical analysis as in [0026], [0047] and [0132].)
 
A2. The appellant further argues (Appeal Brief page 5-6) “The objective of their method is to determine the location and size of these defects in addition to the teachings at [0053]- [0061], see also paras. 30-37 of Piccolo" (See Page 10 of the Response dated November 9, 2020), and, in addition, the Piccolo teaching at [0049]: "[T]he method for non-destructive investigation of the bottom of metallic tank structures according to the present invention is based on a technique that will be called in the following, with the acronym C.I.A.E.T., standing for Compulsorily Induced Acoustic Emission Technique." Subsequent paragraphs [0101]- [0112] distinguish this C.I.A.E.T technique from traditional acoustic emission techniques.”…. “Abstract- The abstract teaches that the inspection is performed at the time the active inspection occurs. It does not teach or suggest an "underlying probability distribution'' Further, the Advisory Action asserts that "the statistical determination that provides the distribution of thickness continuity/ discontinuity as a function of time and position, such aspect reads on probability of distribution or any alternative statistical approach applied within the art that provides the desired determination of residual life time based on the distributed thickness status which ultimately determines the next inspection date." Appellant respectfully disagrees. As described below, the statistics of discontinuities what Piccolo is actively measuring in real-time has nothing to do with “probability distribution”.
The Examiner answer to A2. the examiner respectfully does not agree.
First, the appellant alleges that the objective of Piccolo is to determine location and size of the defect, yet the applicant ignores the big picture and the main goal of estimating the residual life for the purpose of improved timing/ scheduling to be implemented in the inspection protocol [0137] “suggesting a repetition of the control in 3 years”. The examiner emphasizes on the whole picture and objective of Piccolo, wherein the purpose of implementing the standardized inspection complying with time-based protocols such as API 653 [0005], rather with significantly reduced cost and improved timing. The improved timing is implemented by the technique C.I.A.E.T which involves the mathematical and statistical approach disclosed by A. A Dzidziguri, L. SH Gavasheli, which is enclosed by reference [0025-0026] and [0048-0052]. Such technique/ statistical and mathematical determination provides the estimated residual life, hence provides the improved timing schedule for the next inspection time [0137] “suggesting a repetition of the control in 3 years”. The estimation of the residual life is based on the determined thickness percentage and possible defect, i.e. the determination of the defect, is one of the steps yet NOT the only step, and yet NOT the final goal/ objective of Piccolo. Thus, purpose of implementing such determination is to overcome the disadvantages disclosed in the background section of Piccolo, wherein the improved technique of C.I.A.E.T including the implementation mathematical and statistical, is implemented to replace the conventional way that is used in implementing the API 653. However, it seems the appellant considers only one step out of the whole process, and yet ignores the whole picture and the process as a whole and its purpose. Please see Examiner’s answer to A, First bullet above.
Second, the appellant above refers to an “underlying probability distribution”, yet there is nowhere in the claimed language that refers to the underlying probability distribution. The only probability distribution cited in the claimed language, is the underlying survival probability distribution wherein the probability of survival is determined from the underlying distribution, as in claim 55, (c) “determining a first probability of survival from the underlying distribution for a current age of the tank;” wherein this limitation has been rejected in the OA page 4 and recited here for convenience (emphasis added): “([0153-0156], [0177] and [0182] wherein the residual life that indicate[s] [[a]] [the] predicted years to that tank remaining life is determined, and wherein such determination involves on statistical analysis as in [0026], [0047] and [0132].)”, please see [0047] which is recited here for convenience “FIG. 5 shows the statistics of the number of discontinuity inside the tank”, and [0132] “FIG. 5 shows the statistics of the number of discontinuity inside the tank, reporting on the horizontal axis the percentage of thickness reduction with respect to the nominal thickness as originally installed.” Moreover, the details of the residual life are disclosed in [0153-0156] wherein the residual time is determined based on the condition of the defect/ i.e. the statistical determined thickness and discontinuity.”
Third, the examiner submits that the very exact word of “probability” has not been expressly disclosed in Piccolo, this is why the examiner used the term “reads on” and explained her interpretations OA page 4, however, isn’t the probability functionality is to exhibit the chances/likelihood of an occurrence of an event? The answer is yes. Such fact is disclosed in [0137] and [0182]. Moreover, isn’t the result of estimating the residual life/ survival determination being estimated based on statistical and mathematical approaches? The answer is yes, it is estimated (i.e. a range of likelihood is implied) because the type of calculation is by estimated i.e. predicted i.e. the likelihood is applied, [0052] “to estimate the residual life”, i.e. it is based on prediction and/or likelihood. Isn’t such estimation is based on a statistical distribution of the underlying thickness/ defect of the structure as claimed? The answer is yes as in [0052].
Thus, since the desired result of the statistical and mathematical estimation of the life residual/ survival distribution based on the statistical thickness (underlying) distribution has been obtained, then the implemented statistical and mathematical approach being a probability approach (which could be implied in the estimation step), or any other equivalent approach applicable within the art, won’t change the fact that such approach bares no criticality if alternatively implemented via its equivalence. The statistical and mathematical approaches being a probability distribution or any it could be the same approach implied within the estimation aspect, as the statistical and mathematical determination includes a wide range of determinations including the probability distribution to estimate the residual life. See the explanations provide in the advisory action issued on 8/18/2021 and recited here for convenience (emphasis added) “Furthermore, remarks page 8-9 the applicant refers to the Abstract as it doesn't suggest the probability distribution. The examiner respectfully does not agree, and refers to the statistical determination that provides the distribution of thickness continuity/ discontinuity as a function of time and position, such aspect reads on probability of distribution or any alternative statistical approach applied within th[e] art that provides the desired determination of residual life time based on the distributed thickness status which ultimately determines the next inspection date.” 

A3. The appellant further argues (Appeal Brief page 6-7) “The cited portion teaches nothing more, much less "[determining] the time until the next out-of-service internal inspection ... based on the integrity of the tank floor and an underlying survival probability distribution for tank survivals as a function of tank age."…. “Appellant respectfully disagrees. Regardless of whether any leakage is excluded before the next inspection is carried out, the ''time-based" approach simply sets a number of years to take the tanks out of service, which is not the same as "[determining] the time until the next out-of-service internal inspection ... based on the integrity of the tank floor and an underlying survival probability distribution for tank survivals as a function of tank age."…Is another paragraph to which the Examiner refers, with respect to the phrase ''residual life time·,, (Examiner's emphasis) is in fact a discussion in Piccolo of a Russian patent, that has its own method of predicting, which is not the same as how the "time until the next out of- service" (assuming arguendo "residual life time'" is equivalent to claimed ''time until the next out-of-service internal inspection") is determined as recited in claim 55.”
The Examiner answer to A3, the examiner respectfully does not agree.
The appellant alleges that the term time-based, means “sets of number of years to take the tanks out of service”, however, such conclusionary statement is moot because:
First, it is inherent that the inspection process is a reoccurring process i.e. to be applied more than once during the service time of any tank based on the standardized rules and regulations [0005] “next inspection”. Thus, the estimated residual life is indeed part of parameters to be considered when scheduling the next inspection time [0137] “suggesting a repetition of the control in 3 years”., in effect residual life is inherently the main factor when it comes to scheduling the next inspection. Nevertheless, such inherent fact has been indeed expressly disclosed in at least [0137] “suggesting a repetition of the control in 3 years”.  See table 1 of [0089], for example, if the residual time is estimated to be 5 years, then there is no way to schedule the next inspection to take place in 6 years.
Second, as explained in the example above, in [0005] “The integrity of tanks and particularly of tank bottoms needs to be well managed; the inspection program needs to demonstrate that tanks are not leaking and any leakage should be excluded before the next inspection is carried out.” Such clear statement suggests that there is a next inspection, and also suggests that this inspection should be related to the condition of the tank, i.e. there is no way to inspect a tank that is out of service, i.e. there is no way to inspect the tank after the leakage has already taken place, and its life has been already ended, rather the inspection should take place before the end of the tank’s life.
Third, there is no way that one of ordinary skill in the art would accept the appellant’s allegation. Because the determined information of the residual life of the tank is an essential factor to be considered when scheduling the next inspection, otherwise the main purpose of such determination will be defeated. [0137] “suggesting a repetition of the control in 3 years”.
Fourth, the repeated inspection takes place in [0156], which is based on the detected critical factor, i.e. the critical factor suggests a shorter residual life, i.e. a closer inspection should be applied/ repeated. Thus, the statement of [0005] ““time based” approach as a tank inspection strategy, which means taking time out of service at set intervals”, yet such statement relates to tanks that reached its end of life, yet what about other tanks, that are still in service and wherein it’s time for another inspection to take place, specifically tests that has to be repeated sooner as in [0156]. In conclusion, if the prior art provides one possible example of taking the tank out of service, such example does not negate the fact that there are practically other examples and real-life scenarios that one of ordinary skill in the art would contemplate. Please see [0137] “suggesting a repetition of the control in 3 years”.
Fifth, bottom line, along with the express citation of [0137] “suggesting a repetition of the control in 3 years”, the examiner still provides explanations in order Also see [0137] as the tank to be used for the next 3 years and the test to be repeated then,”.
Sixth, in regards to the argument pertaining the Russian patent of [0025], the examiner would like to remind the appellant that the mathematical and statistical approach [0026] of the referred to Russian patent is the SAME statistical and mathematical approach applied in the C.I.A.E.T technique applied by Piccolo, and is enclosed by reference. [0026] “The theory underlying this method was deeply discussed by A. A Dzidziguri, L. SH Gavasheli, "Mathematical description and analysis of statistical and dynamical characteristics of elastic-damping materials", Soobshenia ANGCCR, Tbilisi, Nl 988 page 41-44, the teachings of which are herein enclosed by reference.” Please refer to the Examiner’s Answer to A, First bullet. 

A4. The appellant further argues (Appeal Brief page 7) “[0047] and [0132] are merely references to a Figure that illustrates "statistics of the number of discontinuities inside the tank." One of ordinary skill would not contemplate that ''the statistic that shows the continuity of the thickness reads on 'probability distribution' based on the definition of the function and wherein such statistical determination provides the remaining life of the tank i.e. it is a function of time/age" as the Examiner alleges. (See Office Action Page 4, line 6-10) The statistics of discontinuities are what Piccolo in real-lime is actively measuring --- and has nothing to do with "survival probability distribution”
The Examiner answer to A4. the examiner respectfully does not agree.
First, [0047] and [0132] are not a mere reference to the statistical number of discontinuities/ defects, rather, such figures represent an essential step that the residual life determination is based on [0049-0052].
Second, in regards to the argument pertaining “survival probability distribution”, the examiner would like to refer to the Examiner’s answer to A2 2nd and 3rd bullet above.
Third, the appellant refers to Piccolo as implementing a testing in real-time, yet such argument is moot due to the fact that the claimed language has nothing to do with real-time aspect. Nevertheless, the whole entire teaching of Piccolo does not mention or even hint the real-time aspect what so ever. See at least [0156] “To calculate the residual life the test has to be repeated after the early development of sub-critical defects” and [0137] “suggesting a repetition of the control in 3 years”.

A5. The appellant further argues (Appeal Brief page 7) “[0089-0090] table 1 and [0091-0093] cited by the Examiner is other prior art that Piccolo uses in its algorithm as it "provides revealed correlations between the configuration of the set of mechanical parameters .... and characteristics and leading mechanisms of defect development. Such "correlations" are not a "probability distribution", and, as taught in Piccolo, would not have been understood by one of ordinary skill the art as such.”
The Examiner answer to A5. the examiner respectfully does not agree.
First, the appellant refers to the algorithm as being form different prior art, yet submits that such algorithm is applied in Piccolo’s teaching. The examiner would like to remind the applicant that implementing an algorithm that has been implemented in other prior arts within the same endeavor does not undermine or disqualify the instant prior art 
Second, the appellant refers to the correlation, which is neither part of the OA nor changes the fact that residual life has been determined/estimated which is exactly why the OA cited these paragraphs. The citation from page 4 OA is provided for convenience (emphasis added) “See, [0089-0090] table 1 and [0051-0052], [0091-0093] the age/years of residual life of the tank and its conditions are both applied within the determined data that is used to determine the status of the tank and wherein the statistical approach has been used. Also see [0137]” 
wherein [0137] clearly shows that the estimated time is used to determine the next inspection time “suggesting a repetition of the control in 3 years”.
Third, in regards to the probability distribution argument, the examiner would like to refer to the Examiner answer to A, First-Third and Fifth bullets, and A2 Second-Third above.

A6. The appellant further argues (Appeal Brief page 7) “[0051-0052] Tucked within the string cite of the previous references in Piccolo is a mention of these paragraphs, which are of the C.I.A.E. T. technique discussed above. That Piccolo uses these correlations for its real-time and active acoustic testing has nothing whatsoever to do with a "probability distribution" as stated by the Examiner or an "underlying survival probability'' as set forth in claim 55. ….. [0137], [0177], [0182] and [0189]. Par. [0137] of Piccolo is reference to results achieved through an acoustic emission technique, whereas the remaining paragraphs are specifically directed to 'Example 2" in Piccolo, which is a very specific example of this C.I.A.E.T.”
The Examiner answer to A6, the examiner respectfully does not agree.
First, in regards to [0051-0052] and [0137] these two paragraphs refer to the improved timing approach and its mathematical and statistical techniques, wherein the estimated residual time is implemented in determining the next inspection time as in [0137] “suggesting a repetition of the control in 3 years”, i.e. this paragraph alone, answers the appellant argument and indeed shows that the residual life timing is used towards the next inspection scheduling.
Second, in regards to the rest or the remarks of [0177], [0182] and [0189], there is no clear argument provided, other than denoting an opinion about the citation of these paragraphs yet without referring to its relevancy. However, the examiner provides clarification to each of the denoted paragraphs: [0177] paragraph answers the appellant argument and shows that the estimated residual life has been obtained by implemented by C.I.A.E.T. including same mathematical approach that is the very same aspect implemented in the Russian patent. Moreover, [0182] and [0189] expressly disclose that the next inspection to be applied by a determined number of years based on the condition of the current inspection and the estimated residual life.
Third, in regards to C.I.A.E.T, please refer to the Examiner’s answer to A.

B. The appellant argues (Appeal Brief page 8-9) “Piccolo fails to teach or suggest "determining the probability of survival from the underlying distribution for the age of the tank". The appellant argues the same aspect that has been argued in A-A6 above.
The Examiner answer to B. the examiner respectfully does not agree and would like to refer the Examiner’s answer A-A6.

C. The appellant argues (Appeal Brief page 9-10) “Combination of references is improper” … “Combination of references is improper The Piccolo and Abhulimen prior art are concerned about determining if a leak exists (in a tank or pipe, respectively, as noted) or whether a tank should be serviced as a result of the test. While ensuring that a leak does not exist is one element of the claimed method, the significant aspect of the present invention is what is then determined: determining a "time interval" to the next inspection if a passing test result of the leak detection test occurs. And none of the prior art is focused on that aspect.”… “The Office Action concedes that Piccolo does not teach the elements (c)-(e) as set forth in claim 55. The law is clear that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. (See MPEP 2143 V citing In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.") See also, MPEP 4143.01 VI (If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification, See also In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).”
The Examiner answer to C. the examiner respectfully does not agree.
First, simply to answer the appellant allegation of the significant factor of determining an interval to the next inspection is clearly and expressly disclosed at least in Piccolo [0137] “suggesting a repetition of the control in 3 years”, also see [0156] “To calculate the residual life the test has to be repeated after the early development of sub-critical defects”.
Second, please refer to the Examiner answer to A, First bullet, A2 First bullet, and A3 First- Fifth bullet, for detailed answer.
Third, since Piccolo teaches all the argued limitations, thus the prima facia has been established, thus the last part of the above argument of item C is moot.
Fourth, since the appellant attributes the improper combination to the reason of Piccolo does not teach the claimed invention, yet such reason is invalid because: As shown the answers First- Third, that Piccolo does teach all the limitation; and such reasoning has nothing to do with combination at all. Not to mention that both prior arts are related to the same endeavor of determining leakage and expected failure/ residual life.

C2. The appellant argues (Appeal Brief page 10-11) “Appellant respectfully asserts that the Examiner is attempting a proposed modification that changes the principle of operation of Piccolo, as Piccolo is directed to obtaining a real-time determination whether a leak exists at that time, based on a specific type of measurement described. To the extent that Abhulimen and/or Abhulimen' 58 are used to modify the way in which that real-time determination would have been used, that would be appropriate - but is not applicable here with respect to the invention as claimed, and in particular the recited step of "(e) determining a time interval that is indicative of a time required for the second probability of survival to drop to the first probability of survival." Abhulimen is directed to a real-time determination of a fault in a pipe. If combined properly, that would be one thing; but used as the Examiner does is completely another.”….. “Abhulimen'58 simply would not have been relevant to one of ordinary skill in the art. Titled "Design Of Computer Based Risk And Safety Management System Of Complex Production And Multifunctional Process Facilities-Application To Fpso's", it is apparent that it is directed to a complex system, and has no relevance to either an assessment of a tank failure or an assessment of the probability of failure in the future of a tank. This is further highlighted by the paragraphs that introduce the paragraphs that are cited out of context by the Examiner, particularly paragraph [0811] being entitled "Management Factors in Safety." This generalized teaching would not have been apparent to one of ordinary skill in the art, absent the teachings that the Examiner has learned from the present specification, and then the inappropriate use of hindsight.”
The Examiner answer to C2. the examiner respectfully does not agree.
First, the appellant refers that Piccolo is drawn towards real-time determination without any further explanation, yet the examiner asserts that such allegation is moot due to the fact that it has no support in Piccolo what so ever. The examiner would like to refer to the Examiner answer A4, Third bullet [0137] and [0156]. Thus, the real time allegation pertaining Piccolo is moot.
Second, since the real-time allegation pertaining Piccolo is moot, thus the rest of such allegation including the other prior arts Abhulimen and Abhulimen' 58, is moot as well, because the argued limitations have been already disclosed by Piccolo, thus there is no need to discuss the other prior arts, especially the other prior art are specifically applied for and only for implementing well-known mathematical approaches implemented within the art such as (Bayesian probability and the conditional probability) no other aspects are applied within the combination.
Third, in regards to the argument concerning Abhulimen'58 being not relevant to the teaching of Piccolo, the examiner respectfully disagrees, and would like to refer to the reasons that Abhulimen'58 has been applied/ combined. The first reason that Abhulimen’58 has been combined simply because it applies a conditional probability wherein at the current time is considered the base and reference “as good as new at time zero”, and wherein the probability of expected fail time to be determined. Not to mention that the conditional probability is taken in light of the specification page 18 lines 21-28, page 19 lines 25-29, and page 26 lines 1-9 out of many instances. 
Fourth, the second reason of combining Abhulimen’58, is because the conditional probability is applied to determine the to determine the expected failure time, i.e. to determine residual life. Moreover, such determination is within the same endeavor of Piccolo, and the claimed language. 
Fifth, the argument of Abhulimen'58 being complicated, such argument is moot, simply because the prior art being complicated or simplified, does not change the fact that it teaches the well-known approach applied within the art, and does not change the fact the any other aspect of this prior art, is not a subject of combination. The only aspect to be combined is conditional probability out of [0843-0847] of Abhulimen’58. Not to mention that the failure is concerning a leakage in the pipeline and/or tanks.
Sixth, the following is a citation from the OA page 6 that shows the combination is in terms of combining the conditional probability which is applied within the art (same endeavor) to predict the residual life/ failure time, (emphasis added): “([0843-0847] the expected life at the current time t, wherein will fail at time t+dt, wherein the current time t the condition is "as good as new at time zero" i.e. at 100% of the performance and which is considered as the underlying distribution/ base/ reference and then the conditional probability is applied given the current time "at time zero" which reads on "current age" to provide the survival period between t1 and t2. Moreover, [0846] "The expected number of failures of a nonrepairable component between 0 and t is equal to the component unreliability at time t, reads on "determining a time interval that is indicative of a time required for the second probability of survival to drop to the first probability of survival". Moreover, [0852-0857] the probability at time t given the component at normal state t reads on "the first probability for a current age of the tank'.)” 
Seventh, the examiner emphasizes that the combination is applied for the purpose of implementing the well-known mathematical approach of conditional probability, no other combination has been sought as explained in the motivation statement in the OA page 6 which recited here for convenience (emphasis added): “It would have been obvious to one of ordinary skill in the art at the time of the invention to include the conditional probability approach and its related determinations of Abhulimen'[58] to become part of the statistical approach utilized in Piccolo in order to provide the expected results of the survival period, yet with higher accuracy that has no false alarm and provides high quality and reliable leakage diagnostic approach ([0025] [1106] and [1227] Abhulimen'[58]).”

D. The appellant argues (Appeal Brief page 1-12) “Abhulimen fails to teach or suggest "generating a new survival probability distribution using a Bayesian approach, where a second probability of survival of said tank is assumed to be 100% at the current age according to the new survival probability distribution"….. “As to Abhulimen, the reference to the [Abstract] and [0061-0067] do not in any manner teach or suggest a "new probability distribution." Rather, these provide -- and as stated in the previous response for a pipe system, NOT a tank - a "real time detection system." To the extent that one of ordinary skill in the art combined an active acoustic measurement system with a real-time leak detection system, it follows that one COULD NOT end up with a system that provides a "time interval" [in the future] indicative of a time required for the second probability of survival to drop to the first probability of survival”…. “ Abhulimen discusses using a Bayesian model to establish a certainty of the leaks, and using a deterministic model to determine the location. See, for example, para. 61 of Abhulimen. However, using a Bayesian model to establish a certainty of the leaks is not the same as "generating a new survival probability distribution using said probability distribution ... using a Bayesian approach [in which] a second probability of survival of said tank is assumed to be I 00% at the current age according to the new survival probability distribution" as the claim recites.”
The Examiner answer to D. the examiner respectfully does not agree.
First, the main aspect of combining the teaching of Abhulimen because it applies the mathematical approach of probability distribution using Bayesian. OA page 5 which is recited here for convenience (emphasis added) “Abhulimen teaches "(d) generating a new survival probability distribution using a Bayesian approach," ([abstract] and [0061-0067] wherein leakage detection process is applied, and wherein Bayesian probability mode is used in order to determine the leakage, and [see] claim 2)” Since the rest of the claimed limitations have been already disclosed by Piccolo, thus such argument is moot. In other words, the claimed limitation is taught by Piccolo in view of prior arts Abhulimen’58 and Abhulimen.
The Bayesian probability approach to be applied/ combined with the mathematical approach applied by Piccolo in order to provide the estimated residual life yet utilizing well-known mathematical approach of Bayesian probability, as explained in the motivation statement which is recited here for convenience: “It would have been obvious to one of ordinary skill in the art at the time of the invention to include the Bayesian probability approach of Abhulimen to become part of the statistical approach utilized in Piccolo in order to provide an error free outcome that has no false alarm and provides high quality and reliable leakage diagnostic approach ([0019] and [0080] Abhulimen). Nevertheless, Bayesian probability is a well-known approach within the art and has been applied wherein the predicted results of leakage detection has been provided, thus one of ordinary skill in the art would be expected to include such approach within the statistical approach utilized in Piccolo in order to provide the expected leakage detection, yet with higher accuracy.”
Second, in regards to the argument of second probability of survival of said tank is assumed to be 100% at the current age according to the new survival probability distribution, the examiner would like to refer the Examiner’s answer to C2, Sixth bullet above.
Third, in regards to the argument of Abhulimen teaching is applied in real-time, such argument is moot, because the implementation being in real time or not is not part of the combination aspect at all. The combination is simply to apply a well-known mathematical approach well-known within the art within the already determined parameter by the primary prior art. As the parameter of residual life has already been estimated by Piccolo, thus the combination is simply in terms of determining such parameter by utilizing the well-known approach of Bayesian probability. No other factors or aspects from Abhulimen to be combined what so ever.
Fourth, in regards to the survival probability distribution, the examiner would like to refer to the Examiner answer of A2 above.

E. The appellant further argues (Appeal Brief page 12-13) “Abhulimen'58 fails to teach or suggest "determining a time interval that is indicative of a time required for the second probability of survival to drop to the first probability of survival"…. “Expected Number of failures (ENF) over the time interval between t1 and t2, given that the component was new or as good as new at time zero is denoted by m (t1, t2) or ENF (t1, t2). The expected number of failures of a non-repairable component between 0 and t is equal to the component unreliability at time t.” ….. “Claim 89 has the same arguments as above, as it is similar to claim 55, other than instead of reciting Bayesian approach, it refers to acoustic emission. As illustrated by the above, that difference has no bearing on the patentable features of that lead to the determination of a "time interval" [in the future] indicative of a time required for the second probability of survival to drop to the first probability of survival. Additionally, claim 89 is allowable for the following reason.”
The Examiner answer to E, the examiner respectfully does not agree.
First, the expected number of failures of non-repairable component simply refers to the expected end of life of such component. 
Second, the appellant suggests that the failures being in the plural form, inferring that such aspect reads away from the claimed language. The examiner respectfully does not agree, and would like to notify the appellant that such failures refer to a number of components [0845] which simply should suggest plural failures. Meanwhile, the different levels and types of failures, are explained in Abhulimen’58 [0839-0840] “fail e.g. the possible ways through which the piping system could fail (failure modes) include pipe rupture, pipe clogging and pipe leakages.” Thus, the argument of failures being in the plural form is not relevant and hence moot. The main aspect is that the failure that is/are non-repairable means that the life time of such component has been expected to end. i.e. the conditional probability of failure/ life ending is provided. Since there is a first time when the status of structure has been determined, and then the second time (afterward) when the structure is expected to fail, hence the second determination at the second time will overwrite the first determination as it would not be as relevant to the most recent updated results. 
Third, all answers applied towards claim 55 should be applicable to claim 89.

F. The appellant further argues (Appeal Brief page 13-14) “Piccolo fails to teach "where both probability distributions are modeled with a probability distribution using the mean corrosion rate obtained from one or a few local measurements of corrosion and the results of an acoustic emission (AE) corrosion activity test indicating little or no corrosion activity"…. “Claim 89 recites using an Acoustic Emissions (AE) corrosion activity test, which is a passive method for determining little or no corrosion activity. The AE corrosion activity test is different from the acoustic measurement approach of Piccolo. While the "AE corrosion activity test" is a passive method and it's test results are used to determine little or no corrosion activity, Piccolo describes, as indicated at [0053] - [0061], an active (not passive) acoustic method whose test results are used for detecting the position and amplitude of the mechanical defects on the tank floor. Piccolo describes a method whereby an acoustic sensor is placed between the tank wall and the bottom and a hammer is used for a source by hit the tank in close proximity to the acoustic sensor. Their conclusions are based on these physical dimensions of the defects indicated in FIG. 6. The objective of the method is to determine the location and size of these defects. See also paras. 30-37 of Piccolo. Accordingly, Piccolo does not teach or suggest the foregoing features. Thus, claim 89 is allowable over the cited for at least this additional reason.”
The Examiner answer to F. the examiner respectfully does not agree, simply because there is nowhere in the claimed language that refers to the AE acoustic emission being active or passive what so ever, thus such argument is moot. MPEP 2145 VI “arguing limitations that are not claimed”.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        3/14/2022





Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865  

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.